DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 21 January 2021:
	Claims 1, 4-5, 8, 11-12 and 15-16 are amended.
	Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for key management and recovery, comprising a system that includes a management system, a managed system that is coupled to the management system through a network. The managed system comprises a managed device, a key identifier storage, a first managed device locking system coupled to the managed device and the key identifier storage, and a second managed device locking system coupled to the managed device, the key identifier storage, and the first managed device locking system. The first managed device locking system is configured to store a key identifier of the managed device in the key identifier storage and to provide access to a locking key of the managed device based upon the key identifier of the managed device, stored in a management system.

The closest prior art are as follows:

GUPTA et al. (U.S. PGPub. 2017/0243021) discloses techniques for local key management setup and recovery that includes receiving a lock request to secure one or more drives, then querying, for one or more key identifiers associated with a requesting device. The method includes: in response to receiving at least one key identifier, dynamically generating a first public-private key and a first public certificate associated with the at least one key identifier; and assigning the first public-private key and the first public certificate to the drives. However, unlike the instant invention, Gupta does not disclose “a first managed device locking system that, based upon a key identifier, provides access to a locking key that is stored in a key management system, along with a second managed device locking system that, based upon the key identifier and in response to the first managed device locking system being unavailable, obtains the locking key for the managed device from the key management system.”

Liu et al. (U.S. PGPub. 2019/0370011) discloses techniques for a computing device, comprising a storage medium and a processor. The storage medium stores a configuration file for configuring a specific type of hardware within the computing device. The processor is coupled to the storage medium and loads a basic input output system (BIOS), performs a first interface function to read and analyze the configuration file during an operating process of the BIOS, and configures a first register of a first specific type hardware within the computing device based on a result of the analyzing performed by the first interface function on the configuration file. However, unlike the instant invention, Liu does not disclose “a first managed device locking system that, based upon a key identifier, provides access to a locking key that is stored in a key management system, along with a second managed device locking system that, based upon the key identifier and in response to the first managed device locking system being unavailable, obtains the locking key for the managed device from the key management system.”

Yakovlev (U.S. Patent 7,475,238) discloses techniques for selection of a DSDT that accurately describes a current configuration of a computer system. Upon boot-up, the hardware of the computer system is analyzed to determine the set of available North Bridge chipset devices. An appropriate DSDT is then selected from a set of multiple DSDTs for the current computer system configuration. However, unlike the instant invention, Yakovlev does not disclose “a first managed device locking system that, based upon a key identifier, provides access to a locking key that is stored in a key management system, 

Davis (U.S. PGPub. 2017/0249794) discloses techniques for remote administration of a portable electronic key, comprising an activation signal that may be delivered to wireless communications circuitry of the portable electronic key to enable the key to perform one or more tasks. A smart device can receive information related to the activation signal from a server device. A user verification procedure may be performed at one of the portable electronic key and the smart device. However, unlike the instant invention, Davis does not disclose “a first managed device locking system that, based upon a key identifier, provides access to a locking key that is stored in a key management system, along with a second managed device locking system that, based upon the key identifier and in response to the first managed device locking system being unavailable, obtains the locking key for the managed device from the key management system.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/ANTHONY D BROWN/Primary Examiner, Art Unit 2433